Citation Nr: 0801036	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  02-15 919	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior cruciate ligament (ACL) tear of the 
right knee with ACL repair and mild arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1999 until 
March 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The issue on appeal was previously denied by the Board in a 
May 2004 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Order, the Court vacated the May 2004 
Board decision and remanded the matter back to the Board for 
development.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1999 to March 2001. 

2.  On June 19, 2007 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico, that the appellant died in May 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).

The Board notes that the veteran's mother submitted a 
statement in September 2006 indicating that the veteran had a 
claim of entitlement to individual unemployability pending at 
the time of her death.  The veteran's mother requested that 
such claim 
be adjudicated in order to establish entitlement to accrued 
benefits.  However, for the reasons set forth above, the 
Board cannot fulfill this request because it no longer has 
jurisdiction - the ability to decide - the veteran's claim.  
The veteran's mother is advised that she may file a claim in 
her own right for accrued benefits or other survivor 
benefits.  She is advised to contact the local VA Regional 
Office or an accredited representative for more information 
on how to file such a claim or claims.



ORDER

The appeal is dismissed.




		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


